EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Baranowski on 8/26/2021.

The application has been amended as follows:
Amend claims 1, 4, and 5. (See below). 
Cancel claim 2.

Claim Amendment
Claim 1:
A fittable and releasable fastener, comprising:
a head, having at least one fitted and released portion and a fastening portion,
the head having a limiting portion, and the limiting portion combines moveably with
a corresponding limiting portion provided by a body portion; and
a fitting and releasing piece, having at least one fitting and releasing portion,

fitting and releasing piece or the head being applied with an external force to make
the fitting and releasing portion release the fitted and released portion for limiting
the force or the force interval applied on the fastening portion;
wherein the fitting and releasing portion or the fitted and released portion comprises an elastomer and a pusher.

Claim 4:
The fittable and releasable fastener according to claim 1, wherein the pusher is an arc surface body, spherical body or curved surface body, and the pusher can be
driven or turned by a less force along a bevel, curved surface or arc surface of the
fitting and releasing surface.

Claim 5:
The fittable and releasable fastener according to claim 3, wherein the stopping surface is a vertical surface, step surface or a bevel, curved surface or arc surface with an angle larger than that of the fitting and releasing surface for stopping and restraining the pusher from turning, or restraining the pusher from moving with a force larger than that of the pusher driving the fitting and releasing surface.

Cancel claim 2.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
Claim 2 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd